J-S21019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

HARRY LEO LICIAGA

                            Appellant                 No. 2412 EDA 2015


                    Appeal from the PCRA Order July 6, 2015
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0003464-1989


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY LAZARUS, J.:                        FILED MARCH 22, 2016

        Harry Leo Liciaga appeals, pro se, from the trial court’s order denying

his petition for writ of habeas corpus, which the court treated as a petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546.1 After careful review, we affirm.

        In 1990, Liciaga was convicted by a jury of second-degree murder,

burglary, criminal trespass, theft by unlawful taking, receiving stolen

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Although the trial court interpreted Liciaga’s motion as one filed under the
PCRA, we note that a writ of habeas corpus is the appropriate avenue to
seek relief for his claim that he is being illegally detained by the Department
of Corrections (DOC). See Joseph v. Glunt, 96 A.3d 365 (Pa. Super.
2014). However, it is well settled that we may affirm the trial court on
different grounds. Commonwealth v. Thompson, 778 A.2d 1215, 1223
n.6 (Pa. Super. 2001).
J-S21019-16



property (RSP) and criminal conspiracy. Liciaga was sentenced to serve a

term of life imprisonment. Liciaga filed post-sentence motions and a direct

appeal, which afforded him no relief. On May 19, 1997, Liciaga filed a PCRA

petition. After an evidentiary hearing, his petition was denied. On collateral

appeal, our Court affirmed the PCRA court’s order.       On May 27, 2015,

Liciaga filed the instant pro se motion for habeas corpus relief. On July 6,

2015, the trial court denied Liciaga’s request for relief, interpreting his

motion as a PCRA petition.    See Trial Court Order, 7/6/15, at 1-2.     This

appeal follows.

      On appeal, Liciaga claims that he is being illegally detained because

the DOC is unable to produce a written sentencing order containing proper

statutory authorization for his confinement.

      In Joseph, supra, the defendant made a similar argument to the one

Liciaga advances in his petition for habeas corpus relief. The defendant in

that case also filed a petition for writ of habeas corpus, claiming that his

current sentence was illegal because the DOC did not have a written copy of

his sentencing order. However, because the trial court determined that the

record contained either a transcript of the defendant’s sentencing hearing or

a separate, valid sentencing order, the court found that “the existent record

authorized [the defendant’s] incarceration.”   Id. at 368.    On appeal, our

Court held that:

      The trial court properly reviewed the record and discovered a
      valid sentencing order contained therein. Moreover, the trial
      court correctly concluded that, even in the absence of a
      written sentencing order, the DOC had continuing
                                    -2-
J-S21019-16


       authority to detain [the defendant]. We discern no abuse
       of discretion in the trial court’s conclusion.

Id. at 372 (emphasis added). While a petition for writ of habeas corpus is

the proper vehicle for Liciaga’s illegal detention claim, Joseph makes it clear

that “section 97642 neither expressly vests, nor implies the vestiture, in a

prisoner of any remedy for deviation from the procedures prescribed within.”

Id. at 371.

       Instantly, the DOC produced a Lehigh County sentencing order, at

Liciaga’s request, that confirms that Liciaga was tried by a jury, found guilty

of criminal homicide, burglary, criminal trespass, theft by unlawful taking,

and RSP, and sentenced to a term of life imprisonment.          Moreover, the

certified record contains notes of testimony from Liciaga’s sentencing

hearing where the Honorable John E. Backenstoe ordered that he serve a life

sentence.      N.T. Sentencing Hearing, 11/1/90, at 20.       Accordingly, we

conclude that the trial court did not abuse its discretion3 in dismissing

Liciaga’s motion where the existing record authorizes Liciaga’s incarceration.

Joseph, 96 A.3d at 372; Travis v. Giroux, 83 A.3d 525 (Pa. Cmwlth.

2013).

       Order affirmed.
____________________________________________


2
  See 42 Pa.C.S. § 9764 (listing information required upon commitment of
inmate to custody of DOC).
3
  The standard of review on appeal following the grant or denial of a habeas
corpus petition is whether the trial court abused its discretion. In re
Garcia, 984 A.2d 506 (Pa. Super. 2009).



                                           -3-
J-S21019-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2016




                          -4-